Case 1:19-Cr-10117-|T Document 3 Filed 03/11/19 Page 1 of 1

AO 91 (Rev. ll/ll) Criminal Complaint

 

UNITED STATES DISTRICT CoURT

for the

District of Massachusetts

 

 

 

United States of America )
v. ) ‘
GREGoRY ABBoTT, MARC|A ABBoTT, GAMAL ) Case N°'
ABDELAzlz, DIANE BLAKE, ToDD BLAKE, JANE ) MJ NO~ 19-6087-MPK
BUCK|NGHAN|, GORDON CAPLAN, l-HS|N CHEN )
(see below for additional names) )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2011 to the present in the county of Suffolk and elsewhere in the
District of Massachusetts , the defendant(s) violated:
Code Section Ojj‘ense Description
18 USC 1349 Conspiracy to commit mail fraud and honest services mail fraud

This criminal complaint is based on these facts:

See Afndavit of FBl SA Laura Smith. Amy and Gregory Co|burn, Robert F|axman, Mossimo Giannu||i, E|izabeth and
Manue| Henriquez, Douglas Hodge, Felicity Huffman, Agustin Huneeus Jr., Bruce and Davina lsackson, Miche||e
Janavs, Elisabeth Kimme|, Marjorie K|apper, Lori Lough|in, Toby MacFarlane, Wi||iam McG|ashan Jr., Marci Pa|atel|a,
Peter Jan Sartoriol Stephen Semprevivo, Devin S|oane, John Wi|son, Homayoun Zadeh, Robert Zangri|lo

@?§,WSM¢\

Complainant 's signature

C| Continued on the attached sheet.

Laura Smith, FBl Specia| Agent

 

Swom to before me and signed in my presence.
Date; 03/11/2019

City and grate; Boston, Massachusetts

 

 

